DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 remain pending for examination. Claim 1 is currently amended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection is necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al [US 20060208865 A1] in view of Yu et al [US 20120204634 A1] in further view of Wu et al [US 20050274166 A1] and in view of Yu et al [US 20140172342 A1] and in further view of Steiner [US 20170180917 A1].
As for claim 1, Quach discloses a tire pressure monitoring system (TPMS) (10, see abstract) comprising a plurality of sensing hosts (paragraphs 0006 and 0010 suitable for vehicles having a plurality of tires) and a receiving host (paragraphs 0006-0008), wherein each of the plurality of sensing hosts comprises a battery (36), a control unit (paragraph 0023, control module), a Bluetooth transceiver unit (paragraph 0025),  a pressure sensing unit (12), and a Bluetooth antenna (paragraph 0025), and the Bluetooth transceiver unit sends transmission information comprising a tire pressure to the receiving host through the Bluetooth antenna (paragraphs 0022-0026).
Quach does not specifically disclose a boost/regulation circuit, an operational amplifier, a gravity sensing unit or a temperature sensing unit.  In an analogous art, Yu ‘634 discloses a sensing host and receiving host wherein the sensing host comprises a battery, a control unit, a boost/regulating circuit, a pressure sensor, a temperature sensor and an antenna (Figures 1-5 and paragraphs 0021-0024).  Yu ‘634 does not specifically disclose an operational amplifier, or a gravity sensor.  
In an analogous art, Wu discloses that it was known for an operational amplifier to be employed in a wireless tire pressure monitoring system (paragraphs 0010 and 0036).
In the same field of endeavor, Yu ‘342 teaches a function of having a temperature sensor, acceleration sensor/gravity sensor in a tire pressure sensor device (paragraph 0015).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Quach to include the circuit components and sensors of Yu ‘634, Wu, and Yu ‘342 in order to yield the predictable results of a tire pressure monitoring system capable of efficiently communicating tire pressure and temperature information from vehicle tires to a user and/or driver of the vehicle.  The circuit design would be left to the person having ordinary skill in the art.  The skilled artisan would have good reason to provide electrical connections between the system components.
Steiner discloses that when using Bluetooth technology it is known in the art for a maximum (peak) operation current not to exceed 15 mA (paragraph 0023).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the aforementioned inventions to include the Bluetooth low power teachings of Steiner because the combination would have allowed very similar communication while extending the life of the battery.
As for claims 3 and 4, the claims are interpreted and rejected using the same reasoning as claim 1 above.  Since, at least some of the references discloses transmitting the tire pressure information wirelessly, it would have been obvious to the skilled artisan that the tire pressure information could be transmitted to an in-vehicle device or to a portable/mobile tool associated with vehicle and/or driver.
As for claim 5¸Yu’634 discloses that the sensing host is assembled with a nozzle which is insert and mounted on a tire frame, and a portion of the nozzle is exposed out of the tire frame, and each of the sensing hosts is fastened inside the tire frame and enclosed by a tire assembled on the tire frame (See Figures; see Abstract; paragraphs 0007-0008 and 0024).  Since Yu ‘634 discloses a manner for mounting the sensing host, it would have been obvious to modify the invention of Quach to include the mounting techniques of Yu ‘634.  The skilled artisan would have had good reason to pursue the known options for mounting the tire sensing hosts that were within his/her technical grasps at the time of filing the instant application.
As for claim 7, the claim is interpreted and rejected using the same reasoning as claims 1 and 5 above.

Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al [US 20060208865 A1] in view of Yu et al [US 20120204634 A1] in further view of Wu et al [US 20050274166 A1] in further view of Yu et al [US 20140172342 A1]  and Steiner [US 20170180917 A1] and in further view of Petrucelli [US 9802447 B2].
As for claim 2, the aforementioned references do not specifically disclose that the transmission information comprises remaining battery power.  In an analogous art, Petrucelli discloses that it was known in the art for a tire pressure monitoring device to include remaining battery power in transmission information (column 12, lines 22-39).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify Quach, as modified by Yu ‘634, Wu, and Yu ‘342 to include remaining battery power in transmission information as taught by Petrucelli.  The modification would have been obvious because it would have allowed to user/driver to easily and efficiently determine the battery status of each sensor unit and take the necessary steps to ensure that the sensors remained operable.
As for claim 6, Petrucelli discloses that each of the plurality of sensing hosts is assembled with an air inlet of a nozzle, each of the plurality of sensing hosts is expose out of a tire frame and configured to sense a tire assembled with the tire frame, and an air outlet of the nozzle is disposed in the tire frame and enclosed by the tire (see Figures 1, 2, 4a, 4b, and 7; column 4, lines 10-55).  Since Petrucelli discloses a manner for mounting the sensing host with the tire, it would have been obvious to modify the invention of Quach to include the mounting techniques of Petrucelli.  The skilled artisan would have had good reason to pursue the known options for mounting the tire sensing hosts that were within his/her technical grasps at the time of filing the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references discloses Bluetooth communications techniques wherein the maximum operating current is less than 15 mA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684

/Eric Blount/Primary Examiner, Art Unit 2684